Per curiam.

Justices of peace have a power derived from the common law, and necessarily attached to their offices, of committing and confining for gross misbehaviour in their presence, while engaged in the proper discharge of their duties, as public magistrates. This power has always been recognized and respected, as lawful, and indispensably requisite, for the maintenance of their offices and jurisdiction ; not only in England, but in this country, from its first settlement. It must strike every mind, that without such a power their offices must be exposed to disgrace and contempt; and from being offices of- dignity, reverence, and utility, they would sink into insignificance and uselessness. The act of assembly which has been quoted, does not oppugn their authority in this respect, nor that of the judges: it is in affirmance of the authority, which they before possessed by the common law, and not in derogation of it. It is a mere act of supererogation : or, at most, can only be extended to limit the power of fining ; and cannot be construed to abridge the power of the courts as to imprisoning ; for in the same act, which establishes the court of sessions, it is declared, that court shall have powers equal to the court of King’s Bench in England. A. A, 1731, P. L. 128. A like declaration is contained in the act of 1712, P. L. 99. This act of 1731 was improperly noticed to the jury, as having any application to the question to be tried by them; and on this ground a new trial must be granted; The true question, and the only one, which can, on the next trial, be fairly tried, is, whether the magistrate was actuated by a sense of duty, no matter whether he was mistaken or not, or hy corrupt motives, in committing the prosecutrix to gaol. Unless he acted corruptly, and ought not to have committed her for the conduct she is accused of, a court of sessions cannot punish him by indictment. In many cases a civil action may be maintained against a justice of peace for blunders committed by him through ignorance and mistake: but unless his motives are proved to be impure; and he has been influenced hy malice, [ill will, resentment, or some other improper impulse, or motive ; an indictment against him cannot he main, tained for any thing done by him as a magistrate, within the sphere of his office.
New trial granted.